Case 4:21-cv-02165 Document 1-9 Filed on 07/02/21 in TXSD Page 1 of 2
       Case 4:21-cv-02165 Document 1-9 Filed on 07/02/21 in TXSD Page 2 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DONALD BRATTON AND DONALD                        §
 MALLARD, INDIVIDUALLY AND AS                     §
 REPRESENTATIVE OF THE ESTATE                     §
 OF JERVIE MALLARD, SR.,                          §
 DECEASED,                                        §
                                                  §
                       Plaintiffs                 §
                                                  §
 vs.                                              §    CIVIL ACTION NO: _____________
                                                  §
 UNION PACIFIC RAILROAD                           §
 COMPANY; PASTOR, BEHLING &                       §
 WHEELER, LLC; AND                                §
 ENVIRONMENTAL RESOURCES                          §
 MANAGEMENT SOUTHWEST, INC.,                      §
                                                  §
                       Defendants                 §

             Defendant Pastor, Behling & Wheeler, LLC’s Consent to Removal

        Pursuant to 28 U.S.C. § 1446(b)(2), Defendant Pastor, Behling & Wheeler, LLC consents

to Defendant Union Pacific Railroad Company’s removal of this case, Cause No. 2021-30439,

from the 270th Judicial District Court of Harris County, Texas to this Court.

        Signed July 2, 2021.


               /s/ Don Jackson
               Don Jackson
               WARE, JACKSON, LEE,
               O’NEILL, SMITH & BARROW, LLP
               Counsel for Defendant
               Pastor, Behling & Wheeler, LLC
